Amended Brief Stricken and Order filed September 22, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00229-CR
                                    ____________

                SHANNON BERNARD JACKSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-3031

                                      ORDER

      Appellant’s appointed counsel filed an Anders brief on November 14, 2019.
The brief disclosed the name of a child victim of sexual assault under the age of 17.
See Tex. R. App. P. 9.10(b). Accordingly, this court issued an order on April 9, 2020,
striking the brief and ordering appellant’s counsel to file a brief that complied with
Texas Rule of Appellate Procedure 9.10.

      Counsel filed an amended Anders brief on May 6, 2020. The amended brief
discloses, throughout the brief, the name of a child victim of sexual assault under the
age of 17.

      We strike the amended brief and again order appellant’s counsel to file a brief
that complies with Texas Rule of Appellate Procedure 9.10 within ten days of the
date of this order.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                         2